                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF UTAH


PREVENTIVE ENERGY SOLUTIONS,
L.L.C., a Wyoming limited liability company,

       Plaintiff,

v.

NCAP VENTURES 5, L.L.C., a Delaware
limited liability company; NCAP
VENTURES 11, L.L.C., a Delaware limited
liability company; ANTHONY J. SUTERA,
                                               MEMORANDUM DECISION AND
an individual; and RHETT SPENCER, an
                                                       ORDER
individual,

       Defendants.
                                                 Case No. 2:16-cv-00809-JCB

NCAP VENTURES 5, L.L.C., a Delaware
                                               Magistrate Judge Jared C. Bennett
limited liability company; and NCAP
VENTURES 11, L.L.C., a Delaware limited
liability company,

       Counterclaim Plaintiffs/Third-Party
       Plaintiffs,

v.

PREVENTIVE ENERGY SOLUTIONS,
L.L.C., a Wyoming limited liability company;
and KEVIN OLESON, an individual,

       Counterclaim Defendants/Third-Party
       Defendants.
         All parties in this case have consented to Magistrate Judge Jared C. Bennett conducting

all proceedings, including entry of final judgment. 1 At the final pretrial conference, the court

requested supplemental briefing regarding the application of Utah’s economic loss rule to

Plaintiff Preventive Energy Solutions, L.L.C.’s (“Preventive”) first four causes of action. After

reading the parties’ respective memoranda, the relevant cases, and the December 21, 2015

contract in this action, the court determines that the economic loss rule bars Preventive’s first

four causes of action. Therefore, Preventive’s lone issue for trial will be its remaining breach of

contract claim against nCap Ventures 5, L.L.C. (“nCap 5”).

                                           BACKGROUND

         Preventive filed this action against nCap 5, nCap Ventures 11, L.L.C. (“nCap 11”),

Anthony Sutera, and Rhett Spencer (collectively, “nCap Defendants”) and alleged: (1) fraud;

(2) fraud in the inducement; (3) fraudulent misrepresentation; (4) negligent misrepresentation;

(5) breach of contract; (6) conversion; (7) unjust enrichment; and (8) theft. Although the first

three causes of action appear to be different claims, they are not. In fact, all three allege that the

nCap Defendants made misrepresentations “for the purpose of inducing Plaintiff to pay them

$500,000.” 2 In addition to alleging the same facts, the elements for each of the first three causes




1
    ECF No. 8.
2
 ECF No. 2, ¶¶ 56 (fraud), 61, 64 (fraud in the inducement), and 68 (fraudulent
misrepresentation).

                                                  2
of action are identical under Utah law. 3 Thus, the first three causes of action are really just one

fraud claim.

          The nCap Defendants moved to dismiss Preventive’s claims and argued, among other

things, that the economic loss rule barred Preventive’s first four causes of action. 4 Magistrate

Judge Paul M. Warner granted the motion in part and denied it in part. 5 Specifically, Judge

Warner denied the nCap Defendants’ motion as to Preventative’s fraud and negligent

misrepresentation claims based on the economic loss rule because those claims arose “during

the pre-contract negotiation phase,” and, therefore, created a duty independent of the contract

that Preventive and the nCap Defendants had executed. 6 Although Judge Warner denied the

motion to dismiss as to Preventive’s fraud and negligent misrepresentation claims, he granted

their motion under the economic loss rule as to Preventive’s conversion claim. 7 He also granted

the nCap Defendants’ motion in part by dismissing Preventive’s breach of contract and unjust




3
  Compare Keith v. Mountain Resorts Dev., L.L.C., 2014 UT 32, ¶ 41, 337 P.3d 213 (stating
elements for fraud in the inducement); and Webster v. JP Mogan Chase Bank, 2012 UT App
321, ¶ 16, 290 P.3d 930 (stating elements for fraud, which are identical to elements for fraud in
the inducement); and Larsen v. Exclusive Cars, Inc., 2004 UT App 259, ¶ 7, 97 P.3d 714 (stating
elements for fraudulent misrepresentation, which are identical to fraud in the inducement and
fraud).
4
    ECF No. 4 at 13-17.
5
    ECF No. 14.
6
    Id. at 13.
7
    Id. at 17-18.

                                                  3
enrichment claims against all defendants except nCap 5. 8 Additionally, Judge Warner dismissed

Preventive’s theft claim in its entirety. 9 Thus, after granting the nCap Defendants’ motion in

part, Preventive’s first four causes of action survived against all defendants, while its breach of

contract and unjust enrichment claims survived only as to nCap 5.

           Subsequently, the parties moved for partial summary judgment. 10 In their substantive

briefing, the parties did not discuss the economic loss rule. After the parties had finished

briefing but before oral argument on their summary judgment motions, the Utah Supreme Court

issued Healthbanc International, L.L.C. v. Synergy Worldwide, Inc., 11 and opined on a certified

question from another Judge in this court as to whether an exception exists to the economic loss

rule for fraudulent inducement. 12 The Utah Supreme Court held that “there is no fraud exception

[to the economic loss rule] that applies where the alleged fraudulent inducement arises out of

the very grounds alleged as a basis for a breach of contract action.” 13 In arriving at this holding,

the Utah Supreme Court rejected the argument that ‘“there is an important distinction between

failure to perform the contract itself, and the promises that induce a party to enter into a contract

in the first place.’” 14 Instead, the court reasoned that if a misrepresentation made prior to


8
    Id. at 14-17.
9
    Id. at 18-21.
10
     ECF Nos. 34, 35.
11
     2018 UT 61, 435 P.3d 193.
12
     Id. at ¶ 1.
13
     Id.
14
     Id. at ¶¶ 18-19 (citation omitted).

                                                   4
entering into a written contract were exempt from the economic loss rule, nearly every breach of

warranty action would become a tort claim sounding in fraud by submitting a simple affidavit

stating that misrepresentations were made before the contract was signed. 15 Consequently, the

Utah Supreme Court rejected the notion that alleging pre-contract misrepresentations was

enough to avoid the application of the economic loss rule to fraud claims. This determination

seems to directly contradict Judge Warner’s prior ruling declining to dismiss Preventive’s fraud

and negligent misrepresentations claims under the economic loss rule.

          A few weeks after the Utah Supreme Court issued Healthbanc International, the nCap

Defendants submitted a supplemental memorandum to Judge Warner. 16 The manner of bringing

this new decision to Judge Warner’s attention was improper because the supplemental

memorandum was not submitted as a notice of supplemental authority, 17 and the nCap

Defendants did not seek leave of court to file a supplemental memorandum containing new

arguments. Consequently, Judge Warner’s decision on the parties’ summary judgment motions

expressly declined to consider this new authority from the Utah Supreme Court. 18 Judge Warner

then denied both parties’ motions for summary judgment. 19




15
     Id. at ¶ 19.
16
     ECF No. 53.
17
     DUCivR 56-1(e).
18
     ECF No. 61 at 4-5.
19
     Id. at 12.

                                                5
          Nearly two years following the denial of their summary judgment motions, the

undersigned conducted the final pretrial conference in place of the now retired Judge Warner. At

the hearing, the court acknowledged the parties’ pre-hearing agreement that their causes of

action based on quantum meruit theories (i.e., Preventive’s unjust enrichment and nCap 11’s

estoppel claims) should be dismissed because the parties agree that they had entered into a

contract, which precludes those claims from consideration at trial. However, the nCap

Defendants raised anew in their motion in limine whether Preventive’s first three fraud claims

and its claim for negligent misrepresentation are barred under the economic loss rule. 20 At the

pretrial conference, the court ordered the parties to file supplemental briefing on whether the

economic loss rule bars Preventive’s first four causes of action. The parties did so, and, after

considering those submissions, the court finds that the economic loss rule bars Preventive’s first

four claims for the reasons stated below.

                                              ANALYSIS

     I.   THE ECONOMIC LOSS RULE BARS PREVENTIVE’S FIRST FOUR CAUSES
          OF ACTION BECAUSE THEY ENTIRELY OVERLAP WITH THE CONTRACT

          Preventive’s first four causes of action are barred under Utah’s economic loss rule

because the December 2015 contract completely covers all the alleged misrepresentations that

Preventive asserts in this action.

                 The economic loss rule marks the fundamental boundary between
                 contract law and tort law. Generally speaking, the economic loss rule
                 prevents the recovery of purely economic damages under a tort
                 theory when a contract covers the subject matter of the dispute.
                 Therefore, when a conflict arises between parties to a contract
                 regarding the subject matter of that contract, the contractual

20
     ECF Nos. 120, 121 at 3, 122 at 5-6.

                                                  6
               relationship controls, and parties are not permitted to assert actions
               in tort in an attempt to circumvent the bargain they agreed upon. The
               application of the economic loss rule depends on whether a duty
               exists independent of any contractual obligations between the
               parties. Once there is a contract, any tort claim must be premised
               upon an independent duty that exists apart from the contract. In
               contrast, all contractual duties—and any breach of those duties—
               must be enforced through contract law. If, however, an independent
               duty exists that does not overlap with a contractual duty, the
               economic loss rule does not bar a party from bringing a tort claim
               based on that independent duty. 21

The economic loss rule can bar both fraud and negligent misrepresentation claims. 22

       Because a contract exists between the parties in this action, the court first considers the

alleged misrepresentations that Preventive alleges create a duty independent of the December

2015 contract. Thereafter, the court reviews the duties contained in the contract. Finally, the

court compares the alleged misrepresentations with the duties established under the contract and

determines that the misrepresentations completely overlap with contractual duties, which

invokes the economic loss rule and bars Preventive’s first four causes of action.

           A. The Alleged Misrepresentations

       Preventive claims that the nCap Defendants made at least 12 misrepresentations that

induced Preventive to pay the nCap Defendants $500,000 and enter into the written




21
  Enis v. Alder Prot. Holdings, L.L.C., No. 2:19-CV-00512, 2021 WL 409785, at *7 (D. Utah
Feb. 5, 2021) (internal citations and quotations omitted).
22
  Healthbanc Int’l., 2018 UT 61 at ¶ 1; Reighard v. Yates, 2012 UT 45, ¶ 25, 285 P.3d 1168
(holding that the economic loss rule applies to negligent misrepresentation claims where “[a]ny
tort duties” owed to the plaintiff “overlap[ped] with [defendant’s] contract duties to the
[plaintiffs]”).

                                                 7
agreement. 23 These purported misrepresentations can be circumscribed into two general

categories: (1) product specifications; 24 and (2) production readiness. 25 The court now reviews

the agreement between the parties prior to determining whether the above-cited

misrepresentations are addressed in the agreement.

                 B. The Agreement’s Provisions

           Among the many provisions in the parties’ agreement, the nCap Defendants direct the

court’s attention to sections 4(a) and 7(b). Section 4(a) provides that “[t]he parties hereto shall

develop mutually agreeable specifications for the Product in writing not less than thirty (30)

days after” the agreement’s effective date. 26 Thus, even assuming that pre-agreement

representations were made about the product’s specifications, the agreement contemplated

Preventive and the nCap Defendants jointly determining those specifications. In fact, Exhibit A

to the agreement is supposed to contain a description of the product, but it does not because the

parties apparently never mutually agreed on product specifications.

           Section 7(b) contains warranties between the parties. In section 7(b), nCap 5 warranted

that “the Product will be manufactured, packed, and labeled by Vendor in material accordance

with the Product Specifications” 27 that the parties were supposed to jointly determine under




23
     ECF No. 139 at 4-6.
24
     Id. at 4-5 (a-d and h-i).
25
     Id. at 5-6 (e-g and j-l).
26
     ECF No. 124-1 at 3.
27
     Id. at 5.

                                                   8
section 4(a) but never did. Accordingly, section 7(b) appears to link the status of production to

the condition precedent of creating product specifications, which never occurred.

          Finally, the parties’ agreement includes a merger clause, which states in relevant part,

“[t]here are no representations, warranties, undertakings, or agreements between the parties

hereto with respect to the subject matter hereof except as set forth herein.” 28 Despite the overuse

of legalese (i.e., hereto, hereof, and herein) in a single sentence, the merger clause shows that

the parties intended their agreement to supersede any prior warranties including those dealing

with product specifications and production readiness, among others.

                  C. The Alleged Misrepresentations Completely Overlap with the Terms of the
                     Agreement

          Sections 4(a) and 7(b) of the parties’ agreement completely overlap with the alleged

misrepresentations concerning the product’s specification and general readiness for production.

In both sections, the parties were supposed to meet and agree upon product specifications,

which would need to occur before the product would be ready for production. The contract’s

merger clause then invalidated any prior warranties regarding these topics. Therefore, the

agreement appears to address the very subjects of the misrepresentations that Preventive

complains of here.

          Even though the agreement provided a mechanism to address both product

specifications and its status for production, the fact is that the parties never determined those

product specifications. Consequently, the court must address whether the failure to agree to




28
     Id. at 16.

                                                    9
those specifications puts the pre-contract misrepresentations outside of the reach of the contract

and within the grasp of tort law. The answer to that question must be “no.”

       The parties’ failure to decide upon the all-important product specifications cannot take

the alleged misrepresentations outside of the reach of the contract because the failure to engage

in those negotiations is a potential breach of contract claim itself by either party. Indeed, holding

otherwise could potentially incentivize breaching the agreement. Assuming arguendo that:

(1) Preventive refused to engage in the product specification determination required under the

agreement; and (2) this court decided that the parties’ failure to agree on specifications made the

pre-contract misrepresentations separate from the contract, then Preventive would be able to

bring fraud claims even though it was the party who prevented those specifications from being

determined. Thus, under this hypothetical, the party who refused to participate in the process it

agreed to in a contract would be rewarded by being able to assert fraud claims, which never

would have existed but for the party’s recalcitrance. Accordingly, even though the product

specifications were never decided between the parties, that is an issue that is subsumed within

the contract itself, otherwise allowing a tort remedy would incentivize bad contractual behavior.

       This outcome cannot be because the law of torts was never intended to hijack the law of

contracts. Avoiding a tort hijack of contract law is precisely why the economic loss rule was

adopted in first place. 29 Given that the agreement between Preventive and the nCap Defendants




29
  Enis, 2021 WL 409785, at *7 (“The economic loss rule marks the fundamental boundary
between contract law and tort law.” (citations and quotations omitted)).

                                                 10
completely addresses the subjects of the alleged misrepresentations here, the economic loss rule

bars Preventive’s first four causes of action. 30

                                               ORDER

         The nCap Defendants’ motion to exclude presentation of evidence on Preventive’s first

four causes of action 31 is GRANTED, and the jury will not be instructed as to any of

Preventive’s fraud and negligent misrepresentation claims. Consequently, Preventive’s lone

claim for trial is for breach of contract against only nCap 5, and, because the December 2015

contract governs, Preventive will be limited to the damages allowed under section 10 thereof, if

any.

         DATED July 6, 2021.

                                                BY THE COURT:




                                                JARED C. BENNETT
                                                United States Magistrate Judge




30
  Additionally, even if the alleged misrepresentations occurred before the parties signed the
agreement, that fact does not get around the economic loss rule based on the Utah Supreme
Court’s reasoning in Healthbanc International, 2018 UT 61 at ¶¶ 18-22.
31
     ECF No. 120.

                                                    11
